Citation Nr: 1613827	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and anxiety disorder.

2.  What evaluation is warranted for gastroesophageal reflux disease since April 27, 2009?


REPRESENTATION

Appellant represented by:	Adam Werner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In July 2014, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  

The Veteran testified at a November 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability, to include posttraumatic stress and anxiety disorders, is related to his active duty service.

2.  His acquired psychiatric disorders are etiologically related to his active duty service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder to include posttraumatic stress and anxiety disorders, was incurred inservice.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He has current diagnoses of posttraumatic stress and anxiety disorders.  See, e.g., June 2012 VA Treatment Records.  He also has a diagnosis of depressive and paranoid personality disorders.  See November 2015 Private Medical Record.

During boot camp in 1971, the Veteran reportedly witnessed a fellow recruit die during training.  See November 2015 Hearing Testimony.  The record contains lay statements from another recruit who also reportedly witnessed the event.  See, e.g., June 2013 Lay Statement.  He also performed "direct support operations" as a member of Combined Task Force 79, and in ready operations with Battalion Landing Team 1/9 while stationed in the Gulf of Tonkin on board the USS Okinawa, an amphibious assault ship, during the Vietnam War.  See November 2015 Hearing Testimony and service personnel records.  

In a December 2009 VA examination, the Veteran was diagnosed with anxiety disorder, but not with posttraumatic stress disorder.  The examiner reviewed the claims file, examined the Veteran, and noted the stressor as "other" and occurring during boot camp.  The examiner also noted several posttraumatic stress disorder symptoms, including intense psychological distress at exposure to cues of the traumatic event; feelings of detachment or estrangement; and some persistent symptoms of increased arousal.  The examiner offered an unclear opinion that the "abuse of fellow recruit during [boot camp] is less likely as not...caused by or a result of as above and feeling of being singled out due to his color[.]"  The examiner also offered the rationale that the Veteran had productive employment for 28 years with recurrent problems similar to military problems, and that he did not meet the criteria for posttraumatic stress disorder.  The examiner did not opine as to whether the diagnosed anxiety disorder was related to service.

The record contains more clearly reasoned medical evidence from a VA psychologist who treated the Veteran and a private psychologist who examined him.  A June 2012 statement from VA Dr. DP diagnosed the appellant with posttraumatic stress and major depressive disorders.  Dr. DP had treated the Veteran and offered the opinion that multiple trauma-related symptoms associated with posttraumatic stress disorder developed as a result of military service, including witnessing the death of a fellow recruit during boot camp.  Dr. DP stated that this connection "became apparent" during treatment.

A private licensed psychologist, JA, examined the Veteran in December 2012 and November 2015.  During both examinations, JA diagnosed the appellant with posttraumatic stress, depressive, anxiety, and paranoid personality disorders.  The November 2015 examination indicates that JA reviewed the December 2009 VA examination and some relevant VA and private medical records.  JA provided several pages explaining how the Veteran's symptoms met the criteria for a posttraumatic stress disorder diagnosis, and concluded that it was "more than at least as likely as not to have a proximate cause of seeing a recruit killed right in front of him in boot camp and also experiencing medevacing casualties in Vietnam."  JA further concluded that the anxiety disorder, depressive disorder, and paranoid personality disorder were also linked to military service.

The claims file reflects that the Veteran has also received VA treatment for acquired psychiatric disorders from additional VA doctors.  An October 2012 VA treatment record from Dr. IJ indicates that "it is most likely than not that the current symptoms of [posttraumatic stress disorder] are directly related to [the Veteran's] three years of active duty in the military."

The record also contains May 2013 and November 2015 letters from a private licensed psychologist, Dr. DS.  Dr. DS indicates that he is treating the Veteran for posttraumatic stress disorder, and notes that the appellant was traumatized working with wounded and dying soldiers in Vietnam.  Dr. DS offers no further opinion as to whether the posttraumatic stress disorder was linked to this or any other trauma during service.

The Veteran has consistently described witnessing another recruit's death during boot camp, and has consistently reported that his symptoms began after that incident.  See, e.g., March 2013 Veteran Statement; October 2012 VA Treatment Records.  His spouse also provided a June 2009 statement describing the changes in the Veteran's behavior after military service.  The Veteran's consistent reporting of the incident in boot camp and subsequent symptoms is both credible and probative of the current issue.

After considering the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that posttraumatic stress disorder is related to an in-service stressor, and his acquired psychiatric disorders are etiologically related to his service.  Therefore, given that the record is at least in equipoise, service connection is in order.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress and anxiety disorders, is granted.


REMAND

The Veteran seeks entitlement compensable evaluation for gastroesophageal reflux disease since April 27, 2009.  His last VA examination for this disorder was in December 2009.  He has testified that since then his symptoms have gotten worse.  See November 2015 Hearing Testimony.  Under these circumstances, another VA examination is necessary to determine the current severity of his gastroesophageal reflux disease symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Any additional private treatment records or outstanding, relevant VA treatment records should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence relevant to the claim on appeal.  After securing such information and authorization, VA should seek to obtain copies of all evidence referred to by the Veteran that is not already part of the record.  This includes VA treatment records.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter, the RO must schedule the Veteran for a VA examination to determine the current severity of his gastroesophageal reflux disease.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner must describe the overall functional impact of the Veteran's gastroesophageal reflux disease, and must discuss the impact it has on his activities of daily living.  All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  The RO should then review the examination report to ensure that it is in compliance with the directives of the REMAND.  If the report is deficient in any manner, then the RO must implement corrective procedures at once.

4.  After completing the actions detailed above, first readjudicate the claim.  If claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


